Citation Nr: 9904359	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-13 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
degenerative changes of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The record reflects that in May 1952 the RO denied 
entitlement to service connection for lumbosacral strain.  In 
December 1952 the Board denied entitlement to service 
connection for aggravation of a back disorder, claimed as 
arthritis.

In May 1977 the RO reopened the claim for a low back 
disorder, and denied entitlement to service connection for 
chronic degenerative changes to the cervical and lumbar 
spine.  

In rating decisions dated in March and April 1988 the RO 
denied reopening a claim for entitlement to service 
connection for arthritis.

In September 1996, December 1996 and February 1997 the RO 
denied reopening claims for entitlement to service connection 
for a low back disorder and chronic degenerative changes of 
the cervical and lumbar spine.  Subsequently, in March 1997, 
the veteran submitted a notice of disagreement which may be 
construed as a timely appeal as to each of these rating 
decisions.  



FINDINGS OF FACT

1.  In April 1988 the RO denied reopening a claim for service 
connection for arthritis, previously denied as degenerative 
changes of the cervical and lumbar spine; the veteran did not 
appeal.

2.  The evidence added to the record since the April 1988 
rating decision includes the veteran's personal hearing 
testimony, statements in support of the claim, a July 1996 
private radiologic report, an October 1996 private medical 
report and VA medical records.

3.  The foregoing evidence is cumulative of evidence 
previously considered.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision, which reopened claims for 
service connection for degenerative changes of the cervical 
and lumbar spine, is final.  38 U.S.C.A. § 4005 (West 1988); 
38 C.F.R. § 19.192 (1987); (currently 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 
(1998)).

2.  New and material evidence to reopen the claims for 
service connection for degenerative changes of the cervical 
and lumbar spine has not been submitted; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1988 the RO denied reopening a claim for service 
connection for arthritis, previously denied as degenerative 
changes of the cervical and lumbar spine.  The veteran was 
notified by correspondence dated April 29, 1988, but did not 
appeal.  Therefore, the April 1988 rating decision is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. § 19.192 (1987); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is "new and 
material," and, second, if the Board determines that 
evidence is "new and material," it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the record reflects that in December 1952 the 
Board denied entitlement to service connection for 
aggravation of a back disorder, claimed as arthritis.  
Subsequently, in May 1977, the RO reopened the claim for 
service connection for a back disorder and denied entitlement 
to service connection for chronic degenerative changes to the 
cervical and lumbar spine.  In April 1988 the RO denied 
reopening a claim for arthritis.  Evidence added to the 
claims file since that disallowance includes the veteran's 
personal hearing testimony, statements in support of the 
claim, a July 1996 private radiologic report, an October 1996 
private medical report and VA medical records.

In personal hearing testimony and statements provided in 
support of the claim, the veteran restated his belief that 
his arthritis, including back and neck problems, were due to 
a 1951 injury or aggravation of his pre-existing arthritis 
during active service.  The July 1996 private radiologic 
report and VA medical records, submitted after the April 1988 
rating decision, include diagnoses of degenerative joint 
disease and degenerative disc disease, without opinion as to 
etiology.  The October 1996 private medical report provided a 
diagnosis of degenerative disc disease of the lumbar spine, 
and noted the veteran reported an inservice injury in 1951 
and subsequent low back pain since then.  The physician did 
not comment upon the relationship between the veteran's 
reported medical history and his present back disorder.

The Board notes that evidence of a November 1951 injury 
during active service, a pre-service orthopedic disorder, 
described as arthritis, and post-service diagnoses of 
degenerative changes of the cervical and lumbar spine was of 
record at the time of the April 1988 rating decision.  
Therefore, as the veteran's statements and the additional 
clinical data are cumulative of evidence previously 
considered, the Board finds the information submitted is not 
"new and material" evidence for the purpose of reopening 
the claims for service connection.  It does not bear 
substantially on the specific matter under consideration and 
need not be considered in order to fairly decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of his claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344, aff'd sub nom Epps, 126 F.3d 
1464.


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for degenerative changes of the 
cervical and lumbar spine, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

